Citation Nr: 1512939	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In a March 2012 rating decision, the RO denied service connection for asthma and a right knee disability.  Then, in a June 2012 rating decision, the RO granted service connection for psychosis for purposes of establishing eligibility to treatment, but denied service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder.  

The Veteran testified before the undersigned in a hearing at the RO in March 2013; a transcript is of record.  Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

The issues of service connection for asthma and service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence shows that the Veteran's current psychiatric disability is connected to an injury, event, or disease incurred in service.



CONCLUSION OF LAW

The criteria for service connection for the current acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Congenital or developmental defects such as personality disorders and mental deficiency are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c). Therefore, they are not eligible for direct service connection. However, service connection for a congenital disability may be awarded if the disability is aggravated by a superimposed disease or injury during active service.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness. 370 F.3d 1089, 1096 (Fed. Cir. 2004). Therefore, pursuant to Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service. See id.; see also VAOPGCPREC 3-2003. The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.

Turning to the evidence of record, the Veteran's enlistment examination in July 1993 showed no psychiatric defects and the Veteran denied all relevant complaints in the accompanying report of medical history.  Thus, he is deemed sound on entry.  38 U.S.C.A. § 1111.  While his in-service records, including his separation examination reflect a diagnosis of personality disorder the record lacks clear and unmistakable evidence to show preexisting disability here.  Indeed, the VA examination in April 2012 was unable to determine based on the information in the record whether the Veteran had a condition prior to his entrance into service.  Accordingly, the presumption of soundness remains intact and the question for consideration is whether any current psychiatric disorder was incurred in service.

The April 2012 VA examiner diagnosed the Veteran with chronic, unspecified adjustment disorder.  A January 2013 letter from a private provider (received in March 2013) states the Veteran was diagnosed with bipolar disorder in May 2008.
Thus, the element of current diagnosis is not in dispute.  Moreover, such symptoms have been continuous since service.  The VA examination notes a suicide attempt 2 years after service, as well as a pattern of quitting jobs.  

Again, the service treatment records show a diagnosis of personality disorder, which is not a disability for VA purposes.  However, the Board observes that the post-service reports of treatment and examination do not continue the personality disorder assessment.  Rather, the post-service record consistently shows diagnoses of acquired psychiatric disorders such as bipolar disorder and adjustment disorder.  Thus, it would appear that the symptoms and behavior labeled as a personality disorder in service were actually the early manifestations of a currently diagnosis acquired psychiatric disability.  This is consistent with the finding of the private provider in January 2013.  His conclusion was accompanied by a rationale, noting that often times mood disorders first manifest in adolescence or early adulthood and can be influenced by external factors, such as the rigors of military training.  While the VA examiner in April 2012 reached a negative conclusion regarding whether a current psychiatric disability is related to service, this examiner's rationale was essentially that there was insufficient evidence to determine the overall nature of the Veteran's problems.  

Overall, then, the evidence is a least in equipoise in this case.  The Veteran, deemed sound on entrance began manifesting psychiatric symptomatology in service, has continued to manifest symptoms since that time, and currently has diagnosis of acquired psychiatric diagnoses (and no diagnoses of personality disorder).  For these reasons, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to service connection for an acquired psychiatric disability is warranted.


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

In his March 2013 Board hearing, the Veteran testified that he was currently receiving VA treatment for his asthma.  The claims file contains no records of VA treatment.  As such, there are pertinent outstanding records that could shed light on the Veteran's current asthma and its possible connection to service.

After all treatment records are associated with the file, the AOJ should obtain an addendum opinion as to whether the Veteran's asthma, which has been shown to have clearly and unmistakably preexisted service, was aggravated by service.  The examiner must consider the Veteran's testimony during the March 2013 hearing on the frequency and severity of his asthma symptoms since service.

With regard to the right knee disability, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current disability.  At his March 2013 Board hearing the Veteran testified that he currently has symptoms of a right knee disability, including pain and instances in which his knee locks or gives out.  Regarding his preexisting right knee injury, he testified that it was a childhood sports injury that had resolved.  He also testified that he began to feel knee symptoms right away in service; he unsuccessfully sought treatment; and from then on self-treated with over-the-counter pain medication.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, if any additional records are obtained, forward the claims file to the May 2012 VA examiner, or another examiner if that individual is unavailable, to provide an addendum opinion.

The examiner should respond to the following:

Is it clear and unmistakable that the Veteran's asthma was NOT aggravated by service?  The examiner must consider the Veteran's testimony regarding the frequency and severity of his asthma symptoms after service during the March 2013 Board hearing, a transcript of which is of record.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

3.  Additionally, schedule the Veteran for a VA examination to determine the etiology of any current right knee disability.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

Did a right knee disability clearly and unmistakably preexist service?  If so, is it also clear and unmistakable that such preexisting disability was NOT aggravated in service beyond its natural progression?'

If either or both of the above questions are answered in the negative, is it at least as likely as not that a current right knee disability was incurred in active service?

The examiner must consider the Veteran's testimony about his childhood sport injury and his symptoms during and after service, during the March 2013 Board hearing, a transcript of which is of record.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

	


____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


